Title: General Orders, 3 June 1782
From: Washington, George
To: 


                  
                      Monday 3 June 82
                     ParoleC. Signs
                  
                  One regiment of the second Massachusetts Brigade is to Encamp on
                     some convenient ground on the West side the river, to make room in the
                     Barracks. Two Artificers fom each Regiment are to be employed under the
                     direction of the Brigade Quarter Masters in repairing the regimental
                  Waggons.
               